El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En el presente recurso nos corresponde dilucidar si la norma sentada en Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994), relativa al estándar de “clara necesidad” como re-quisito esencial para someter a una presunta víctima de violencia doméstica a un examen mental, resulta aplicable a casos donde la condición mental de la perjudicada que se pretende evaluar está relacionada a un elemento esencial del delito imputado. Por entender que, en tales casos, la referida norma es inaplicable, confirmamos.
H
El 10 de febrero de 1997 el Sr. Osvaldo Ríos Alonso (en adelante el acusado) fue acusado de violar el Art. 3.1 de la Ley Núm. 54 de 15 de agosto de 1989, Ley para la Preven-ción e Intervención con la Violencia Doméstica, 8 L.P.R.A. see. 631 (en adelante Ley de Violencia Doméstica), el cual tipifica el delito de “maltrato”. Un mes más tarde, el 11 de *433marzo de 1997, la acusación fue enmendada. Luego de va-rios incidentes procesales, los cuales motivaron nuestra in-tervención en Pueblo v. Ríos Alonso, 149 D.P.R. 761 (1999), se celebró el juicio durante el mes de julio de 2000. Justo al inicio del mismo, el 10 de julio de 2000, el Ministerio Pú-blico nuevamente volvió a enmendar la acusación. En sín-tesis, la nueva acusación narraba los hechos imputados y precisaba que eran parte de un patrón de “maltrato físico y psicológico” del acusado hacia la presunta víctima.(1)
Celebrado el mencionado juicio, el Jurado no llegó a un veredicto, por lo que el tribunal de instancia señaló fecha para un nuevo juicio. Así las cosas, estando el caso seña-lado para el segundo juicio, el 8 de agosto de 2000 el Mi-nisterio Público anunció como prueba de cargo el testimo-nio de dos peritos psicólogos que habían evaluado a la alegada víctima. A raíz de la nueva prueba anunciada, la defensa solicitó realizar una evaluación psicológica de la alegada perjudicada con un perito de su selección para así estar en condiciones de impugnar la prueba pericial del Estado. En su solicitud ante el tribunal de instancia, el acusado arguyó:(2)
[La perito de la defensa] requiere para poder realizar su tra-bajo que este Tribunal permita examinar y evaluar a la [alegada víctima] para de esta manera estar en condiciones de realizar su trabajo y emitir su opinión en cuanto al contenido del informe que esencialmente narra el testimonio de la ale-gada víctima y las conclusiones a que llega [el perito del Mi-nisterio Público],
*434No existe fundamento ni razón alguna para que no se permita el examen psicológico de la alegada víctima [. M]ás aún, el de-lito imputado tiene como uno de sus elementos constitutivos la utilización de la alegada violencia psicológica lo que hace ne-cesario e indispensable, por lo relevante, el que se permita dicho examen por la perito de la defensa a la alegada víctimaü
Dicha solicitud fue declarada con lugar por el tribunal de instancia y confirmada por el foro apelativo. De este dictamen recurre ante nos el Procurador General y sos-tiene que procede revocar el dictamen del tribunal apela-tivo y denegar el examen mental solicitado. En síntesis, el Estado sostiene que, a tenor con la doctrina de Pueblo v. Arocho Soto, supra, procede exigírsele al acusado que de-muestre una “clara necesidad” antes de permitir que se someta a la presunta víctima a una evaluación mental. Luego de expedir el auto solicitado y examinar las compa-recencias de las partes, resolvemos.
1 — 1 H-1
A. La Ley de Violencia Doméstica fue creada para proteger la vida, la seguridad y la dignidad de hombres y mujeres. A través de ésta se propicia el desarrollo, establecimiento y fortalecimiento de remedios eficaces para ofrecer protección y ayuda a las víctimas, alternativas para la rehabilitación de los ofensores y estrategias para la prevención de la violencia doméstica. Pueblo v. Rodríguez Velázquez, 152 D.P.R. 192 (2000). Con la aprobación de la referida ley se dio un paso fundamental para atender el serio problema que representa el maltrato físico, emocional y sexual dentro de una relación de pareja en nuestra sociedad.(3) De esta manera, en su Art. 3.1, supra, la ley tipifica el delito de “maltrato”, el cual sanciona la utiliza-*435ción de fuerza física, violencia psicológica, intimidación o persecución contra la persona con quien se sostiene o se ha sostenido una relación de pareja para causarle daño físico o emocional o daño a sus bienes.(4) Específicamente, este artículo dispone:
Toda persona que empleare fuerza física o violencia psicoló-gica, intimidación o persecución en la persona de su cónyuge, ex cónyuge, o la persona con quien cohabita o haya cohabitado, o la persona con quien sostuviere o haya sostenido una rela-ción consensual, o la persona con quien haya procreado un hijo o hija, para causarle daño físico a su persona, a los bienes apreciados por ésta, excepto aquellos que pertenecen privati-vamente al ofensor, o a la persona de otro o para causarle grave daño emocional, será sancionada con pena de reclusión por un término fijo de doce (12) meses, excepto que de mediar circunstancias atenuantes se podrá reducir a un término no menor de nueve (9) meses y de mediar circunstancias agra-vantes podrá aumentarse hasta dieciocho (18) meses. (Enfasis suplido.) 8 L.P.R.A. see. 631.
Como puede apreciarse, el delito de maltrato se configura cuando se dan las siguientes circunstancias: (a) cuando una persona empleare fuerza física, violencia psicológica, intimidación o persecución; (b) en la persona de su cónyuge, ex cónyuge, o con quien cohabita o haya cohabitado, o con quien sostuviere o haya sostenido una relación consensual, o con quien haya procreado un hijo; (c) para causarle daño físico (a su persona, a los bienes apreciados por ésta, excepto aquellos que pertenecen privativamente al ofensor, o a la persona de otro) o para causarle grave daño emocional.
Así, el referido delito contiene dos modalidades de maltrato, a saber: (a) maltrato físico y (b) maltrato psicológico o emocional. El mismo ocurre tanto si se produce un “daño físico” como si ocurre un “grave daño emocional”, y contiene no sólo el uso de fuerza física sino también el uso de “violencia psicológica”. De esta manera, se le *436brinda una protección mayor a la víctima de violencia do-méstica, pues la propia ley tipifica como punible el "mal-trato” en su acepción amplia. En este sentido, la Ley de Violencia Doméstica es de avanzada,(5) en tanto reconoce que la violencia física no es el único medio de control utili-zado en una relación de pareja y que la violencia psicoló-gica puede producir efectos tan o más graves que aquélla.(6) Precisamente, del historial legislativo de la mencionada ley se desprende que la violencia emocional o psicológica se conceptualizó como parte íntegra de la vio-lencia doméstica, tipificándose tales actos como parte del delito de “maltrato”.(7) Así, la Ley de Violencia Doméstica es reflejo de las más recientes corrientes que reconocen que el maltrato en una relación de pareja no sólo se da en el contexto de la violencia física, sino que abarca modalidades más complejas como ocurre en el maltrato psicológico o emocional.
Por ello, la propia ley establece unos parámetros claros para identificar lo que constituye maltrato psicológico. Así, en el Art. 1.3 de la Ley de Violencia Doméstica, supra, se precisa que “grave daño emocional” significa y surge
... cuando, como resultado de la violencia doméstica, haya evidencia de que la persona manifiesta en forma recurrente una o varias de las características siguientes: miedo paraliza-dor, sentimientos de desamparo o desesperanza, sentimientos de frustración y fracaso, sentimientos de inseguridad, desva-*437lidez, aislamiento, autoestima debilitada u otra conducta similar, cuando sea producto de actos u omisiones reiteradas.(8)
Igualmente, dicho artículo aclara que violencia psicológica
[sjignifica un patrón de conducta constante ejercitada en deshonra, descrédito o menosprecio al valor personal, limita-ción irrazonable al acceso y manejo de los bienes comunes, chantaje, vigilancia constante, aislamiento, privación de ac-ceso a alimentación o descanso adecuado, amenazas de privar de la custodia de los hijos o hijas, o destrucción de objetos apreciados por la persona, excepto aquellos que pertenecen privativamente al ofensor.(9)
Ciertamente, la manera en que se configure el delito de “maltrato” dependerá de los hechos del caso. Así, el delito no siempre requerirá la presencia de “fuerza física” o de “daño físico”. Por el contrario, en algunas ocasiones se perfeccionará mediante el empleo de “fuerza física” para causarle a la alegada víctima “daño físico”, mientras que en otras circunstancias bastará el empleo de “fuerza física” o “violencia psicológica” para causarle a la parte perjudicada “grave daño emocional”.
Claro está, unos mismos hechos pueden producir tanto un daño físico como un grave daño emocional en la víctima, y el Ministerio Público tiene discreción para imputar ambas modalidades en la acusación. Por ello, en estos casos (al igual que en los demás casos criminales), la función de la “acusación” será crucial para el acusado pues, por virtud de ella, éste queda notificado de la naturaleza y extensión del delito imputado. De esta forma, el acusado adviene en conocimiento de los hechos que se le imputan, de suerte que prepare su defensa de conformidad. Así, el acusado de un delito de “maltrato” sabrá, por virtud de la acusación, si desarrolla su defensa a base de la ocurrencia de un daño físico o si procura prueba para demostrar la *438ausencia de violencia psicológica o grave daño emocional.(10)
A tenor con estos principios, surge la siguiente interro-gante: ¿Qué sucede cuando la acusación le imputa a un acusado haber incurrido en el delito de “maltrato” tras per-petuar actos que alegadamente son parte de un patrón de “maltrato psicológico” contra la víctima? ¿Tiene el acusado que demostrar una “clara necesidad” (como requisito esen-cial para someter a la parte perjudicada a un examen mental), cuando la condición mental de la perjudicada que se pretende evaluar está relacionada a un elemento esencial del delito imputado, esto es, la ausencia de “violencia psi-cológica” o “grave daño emocional”? De un examen de la literatura jurídica aplicable, hoy contestamos esta interro-gante en la negativa.
B. En Pueblo v. Arocho Soto, supra, en el contexto de menores de edad, establecimos que de ordinario se re-quiere que un acusado demuestre una “clara necesidad” como requisito para someter a una presunta víctima a un examen mental. Ahora bien, el caso de autos plantea un asunto que no tuvimos oportunidad de atender en aquella ocasión, a saber, si el referido estándar es aplicable cuando la condición mental de la perjudicada que se pretende eva-luar está relacionada a un elemento esencial del delito imputado. En vista que nunca antes habíamos dilucidado esta cuestión, estimamos prudente examinar aquellas dis-cusiones que se han formulado en otras jurisdicciones so-bre este particular. Veamos.
*439En State v. Garcia, 613 P.2d 725 (N.M. App. 1980), el Tribunal de Apelaciones de Nuevo Méjico se enfrentó a una situación similar a la del presente caso y determinó que procedía la evaluación mental de la perjudicada, ya que dicha evaluación iba dirigida a obtener información rela-cionada a un elemento esencial del delito imputado. En síntesis, la acusación presentada en dicho caso le imputaba al acusado haber incurrido en cierta conducta sexual criminal que causó “angustias mentales” en la víctima. Por ello, el Estado venía obligado a probar la existencia de “an-gustias mentales” como elemento esencial del delito. El tribunal de instancia denegó la evaluación psicológica solici-tada por la defensa, razón por la cual el referido foro apelativo revocó. A tales efectos indicó:(11)
El Estado arguye que el descubrimiento que pretende la de-fensa no debe ser autorizado a no ser que medien razones apremiantes. En los casos citados por el Estado en apoyo de su argumento el examen fue procurado bajo bases amplias[; esto es,] a base de la condición mental de la víctima y cómo esa condición afectaba su credibilidad. [Nuestra jurisprudencia] es consistente con un enfoque de “razones apremiantes” cuando el examen es procurado bajo la base general de la condición mental de la víctima y cómo esta afecta su credibilidad como testigo. El enfoque de “razones apremiantes” no es aplicable en este caso en vista que existe una base específica para el examen (descubrir información relacionada a las “angustias mentales” que el Estado debe probar), y dado que dicho exa-men está autorizado por la R. Proc. Crim. 29(b) [la cual auto-riza el descubrimiento de cualquier asunto, no privilegiado, relevante a la ofensa imputada o a la defensa del acusado].
Si el tribunal de instancia ejercitó su discreción al denegar la moción solicitando el examen, su denegatoria constituyó un abuso de discreción, pues su efecto fue prohibirle al acusado el descubrimiento de información sobre un elemento esencial del delito imputado. (Traducción nuestra.)
De la misma forma, en State v. Zeh, 509 N.E.2d 414 (Ohio 1987), el Tribunal Supremo de Ohio reconoció la im-portancia de permitir que el acusado realice una evalua-*440ción mental de la víctima cuando la condición mental de la perjudicada esté relacionada a un elemento esencial del delito imputado. En dicha ocasión el acusado fue encon-trado culpable de un cargo de agresión sexual, el cual re-quería conocer que la capacidad de la víctima estaba sus-tancialmente afectada (en este caso, por virtud de su retardación mental).(12) Al ordenarse un nuevo juicio, por haberse denegado la solicitud de evaluación presentada por la defensa para auscultar la capacidad mental de la víctima al momento de los hechos, el Tribunal señaló:(13)
Se arguye que el acusado es tratado injustamente [esto es,] que aunque el Estado tiene el peso de probar la incapacidad [de la víctima] para controlar su propia conducta, la denega-toria de un examen clínico independiente ... puso al acusado en una seria desventaja en la preparación de su defensa, te-niendo que depender sólo de las evaluaciones clínicas utiliza-das por el Ministerio Público.
En este asunto estamos de acuerdo con la defensa [.] A nues-tro juicio, s[ó]lo hubiese sido justo permitirle al acusado pro-curar tal evidencia para su defensa o denegarle al Ministerio Público cualquier uso del testimonio del perito que se relacio-nara con el elemento esencial del delito. (Traducción nuestra.)
En State v. Rhone, 566 So.2d 1367 (Fla. App. 1990), el Tribunal de Distrito de Apelaciones de Florida validó la solicitud de la defensa para realizar una evaluación mental de la víctima por entender que esta evaluación cumplía con el estándar de “razones apremiantes”, en vista que iba dirigida a evaluar evidencia de un elemento esencial del de-lito imputado. Así, dicho foro concluyó:(14)
*441El tribunal de instancia concluyó que este caso es uno en el cual el acusado ha cumplido con esta pesada carga [la de de-mostrar “razones apremiantes” para solicitar un examen psicológico] y no estimamos que dicho foro se haya apartado de los requisitos legales esenciales. En este caso el propósito de la evaluación es descubrir y evaluar evidencia de un elemento esencial del delito [.]
Determinamos que el tribunal de instancia no se apartó de las exigencias legales esenciales [,] las cuales requieren un examen psicológico de la víctima cuando el Estado planea usar evidencia psicológica obtenida de su propio examen de un tes-tigo para probar un elemento esencial del delito imputado y el cual no puede ser adecuadamente refutado sin un examen in-dependiente de la víctima. Esto demuestra “razones apre-miantes” para el examen. (Traducción nuestra.)
A igual resultado llegó el Tribunal de Apelaciones de Nebraska en State v. Doremus, 514 N.W.2d 649 (Neb. App. 1994), al establecer que no empece requerirse “razones apremiantes” para someter a una víctima a un examen mental, procedía el referido examen ya que el mismo se refería a información relacionada a un elemento esencial del delito. A tales efectos, el mencionado foro indicó:(15)
En resumen, en este caso el Estado introdujo el testimonio de sus propios peritos para demostrar que la víctima no estaba capacitada mentalmente para comprender una agresión sexual. Parte de los cargos que el acusado enfrenta se refieren a que éste sometió a la víctima a contacto sexual cuando sabía o debía saber que la víctima estaba incapacitada mentalmente para conocer la naturaleza de la conducta del acusado. ... Con-cluimos [que,] cuando el examen solicitado conduzca a testi-monio sobre un elemento esencial del delito imputado!,] existe una circunstancia apremiante que justifica una evaluación si-quiátrica de la víctima por un perito de la defensa. ...
... Al tribunal de instancia denegar la moción de la defensa impidió que el acusado obtuviera la evidencia necesaria para refiitar efectivamente el testimonio del perito de cargo, el cual fue usado para establecer un elemento esencial del delito. En-*442contramos que al acusado se le privó de un derecho sustancial y concluimos que el tribunal de instancia abusó de su discre-ción al denegar la moción del acusado en la que solicitaba una evaluación independiente. (Traducción nuestra.)
La importancia de valerse de una evaluación pericial hecha por la defensa fue destacada por el Tribunal Supremo de Illinois al señalar:(16)
... [E]l Estado arguye que el perito del acusado podía formarse una opinión ... revisando los informes preparados en el caso y observando el testimonio de la víctima y de los peritos de cargo en el juicio .... Este argumento ignora las diferencias cualita-tivas inherentes entre el testimonio de un perito que ha exa-minado a la víctima y aquel que no la ha examinado ....
... Un perito que ha examinado personalmente a una víc-tima está en mejor posición para emitir una opinión que aquel que no la ha examinado ....
... El testimonio psicológico es muchas veces controvertido y el valor de una opinión pericial depende en gran medida de la base de su opinión. ... En vista que en este caso el Estado ha tenido el derecho exclusivo para examinar a [la víctima], la credibilidad de sus peritos se ha elevado por encima de la de los peritos de la defensa, quienes no han examinado a la víctima. Por ello, determinamos que es esencialmente injusto que el Estado pueda presentar testimonio de peritos que han examinado a la víctima mientras el acusado está limitado a utilizar el testimonio de un perito que no ha podido examinarla. (Traducción nuestra y énfasis suplido.)
Como puede apreciarse, de un examen de la doctrina pertinente se desprende que en casos como el que nos ocupa, procede autorizar el examen mental solicitado. Estimamos que igual conclusión se exige en nuestra jurisdicción. Por ello, resolvemos que el estándar de "clara necesidad” resulta inaplicable a aquellos casos donde la condición mental de la perjudicada que se pretende evaluar está relacionada a un elemento esencial del delito imputado.
*443A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
h-i hH HH
Como hemos mencionado, la acusación que tenemos ante nos le imputa al acusado incurrir en una serie de actos como parte de un patrón de “maltrato físico y psico-lógico” hacia la presunta víctima. Evidentemente, el delito imputado está relacionado con la condición mental de la alegada perjudicada, pues ya hemos dicho que este delito se constituye tanto si se produce un “daño físico” como si ocurre un “grave daño emocional”, y que considera no sólo el uso de fuerza física, sino también el uso de “violencia psicológica”. Una vez el Estado imputa en la acusación que los actos en que alegadamente incurrió el acusado consti-tuyen “maltrato psicológico”, se demuestra que el Ministe-rio Público no sólo pretende probar la ocurrencia del delito de maltrato en su modalidad de daño físico, sino también en su modalidad de daño emocional.
Más aún, esto queda evidenciado no sólo por la propia acusación, sino por virtud de las actuaciones del Estado, ya que de las mismas se puede colegir que éste no limitará la prueba a la ocurrencia de un daño físico sino que interesa demostrar cómo los hechos imputados han constituido un “maltrato psicológico” que ha causado un daño emocional en la presunta víctima. Esto pues, ¿para qué anunciar prueba psicológica en este segundo juicio sino es para de-mostrar la existencia de un “maltrato psicológico” y la ocu-rrencia de “violencia psicológica” y daño emocional en la víctima? Luego de un primer juicio, el imprevisto anuncio del Ministerio Público para presentar prueba psicológica en esta etapa de los procedimientos, unido a la imputación de “maltrato psicológico” en la acusación, sólo demuestra una cosa: que el estado mental de la presunta víctima es-tará en controversia y que el mismo está relacionado con *444un elemento esencial del delito imputado. No podemos ig-norar estos hechos y presumir que no se pretende enjuiciar al acusado por el delito de “maltrato” en su modalidad de daño emocional. Después de todo, los tribunales no debe-mos ser tan ingenuos como para creer cosas que nadie más creería. Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961).
Como bien menciona la defensa, no debemos perder de perspectiva que el caso de autos trata sobre un segundo proceso en contra del acusado en donde el Ministerio Pú-blico anuncia por primera vez la inclusión de dos peritos psicólogos como parte de su prueba de cargo. En otras pa-labras, se trata de la activación de la maquinaria judicial en contra de un acusado por segunda ocasión y en donde se anuncia por primera vez, justo antes del nuevo juicio, el uso de prueba psicológica pericial en su contra. En vista de esto, y a la luz de la acusación, ¿procede exigírsele al acu-sado que demuestre una “clara necesidad” para someter a la presunta víctima a una evaluación mental? Estimamos que no. Veamos.
El delito de “maltrato” sanciona el uso del “maltrato psi-cológico” que el Estado imputa y cuya prueba pretende. Precisamente, el acusado ha intentado preparar su de-fensa a base de la referida acusación, entendiendo que la condición mental de la alegada víctima está en controver-sia y que la obtención de evidencia en torno a dicho estado mental será crucial para su defensa. Le asiste la razón. La evaluación mental solicitada resulta esencial para la de-fensa del acusado. Sin lugar a dudas, la referida evalua-ción va dirigida a auscultar evidencia relacionada a ele-mentos del delito imputado, a saber, la existencia de un daño emocional y violencia psicológica. Además, tales ele-mentos están relacionados con la condición mental de la presunta víctima. Ya hemos mencionado que, por virtud del propio artículo que configura el delito de “maltrato”, el “grave daño emocional” surge cuando hay evidencia de que *445la víctima “manifiesta ... miedo paralizador, sentimientos de desamparo o desesperanza, sentimientos de frustración y fracaso, [etc.]”. 8 L.P.R.A. see. 602. No es difícil, pues, advertir que la evaluación mental solicitada va dirigida a obtener evidencia relacionada con elementos del delito im-putado y que dicha evaluación será crucial para la defensa del acusado. De esta manera, cuando el Estado introduzca el testimonio de los peritos de cargo (quienes sí han eva-luado a la presunta víctima), para demostrar la existencia de violencia psicológica, intimidación o grave daño emocio-nal, el acusado podrá controvertirlo mediante el oportuno cuestionamiento de sus testimonios. Ciertamente, una adecuada defensa requiere que a un acusado se le permita procurar evidencia en cuanto a los elementos esenciales del delito imputado, los cuales en este caso están relacio-nados con el aspecto psicológico de la presunta víctima.
Como hemos mencionado, la importancia de indagar sobre estos aspectos queda evidenciada por el propio Ministerio Público, quien precisamente ha procurado la evidencia psicológica necesaria para probar el daño emocional y el maltrato psicológico imputado. Siendo esto así, ¿cómo es posible que el acusado se defienda adecuadamente si ni tan siquiera puede procurar un examen pericial de la alegada perjudicada para probar la inexistencia de daño emocional o psicológico? Más aún, permitir que sólo el Ministerio Público examine a la presunta víctima (para obtener evidencia relacionada a un elemento esencial del delito imputado) perjudicaría grandemente al acusado, en tanto elevaría desmedidamente el valor probatorio del testimonio de los peritos de cargo. Sin lugar a dudas, el valor probatorio del perito de la defensa, quien no habría podido evaluar a la alegada víctima, se vería disminuido frente a aquellos peritos de cargo que sí han podido recopilar testimonio relacionado a uno de los elementos esenciales del delito imputado mediante el examen directo de ésta. No podemos avalar esta situación. El asumir que un *446perito que no ha examinado a la víctima está en igual po-sición que aquel que la ha examinado ignora las diferen-cias inherentes entre los testimonios de ambos peritos.(17) Un perito que ha examinado personalmente a una víctima está en mejor posición para emitir una opinión que aquel que no la ha examinado.(18) Además, puede asistir con mayor efectividad a la defensa en el contrainterrogatorio de los testigos de cargo.
Así, resulta inaceptable exigirle a un acusado que demuestre una “clara necesidad” cuando la condición mental de la presunta perjudicada que se pretende evaluar está relacionada con un elemento esencial del delito imputado; esto es, cuando en la propia acusación que tenemos ante nuestra consideración y de las actuaciones del Estado se demuestra que el proceso penal girará en torno al estado mental de la víctima. A nuestro juicio, una vez la acusación imputa ciertos elementos de un delito, el acusado tiene derecho a preparar su defensa conforme la misma. De lo contrario, poco uso tendría requerir la preparación de una acusación y su notificación al acusado. El Ministerio Público debe decidir, al acusar, cuáles elementos imputar; esto es así pues el propósito de la acusación es notificarle al acusado de los elementos del delito imputado y de los hechos que van a estar en controversia.
Precisamente, a tenor con estos principios y consciente de su obligación, el foro de instancia optó por autorizar el examen solicitado. No abusó de su discreción al proceder de conformidad. Claro está, el que el tribunal de instancia tenga discreción para autorizar una evaluación por los peritos de la defensa no significa que dicho foro no pueda nombrar un perito del tribunal para realizar la misma. Así, ante situaciones de este tipo, el referido foro tendrá discreción para determinar que el perito sea nom-*447brado por el tribunal. Igualmente, de acceder a la solicitud del acusado para someter a la presunta perjudicada a una evaluación mental, el tribunal retiene autoridad para deli-mitarla, de suerte que se asegure que el examen no sea oneroso, opresivo, o que entre innecesariamente en ele-mentos de intimidad o privacidad que no sean pertinentes al caso.
En resumen, por entender que el estándar de “clara ne-cesidad” no resulta aplicable en este caso, resolvemos que el foro de instancia no abusó de su discreción al autorizar la evaluación solicitada. En vista de lo anterior, se con-firma el dictamen del foro apelativo. Se devuelve el caso al tribunal de primera instancia para que continúen los pro-cedimientos conforme lo aquí resuelto.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión de conformidad. El Juez Asociado Señor Fuster Ber-lingeri emitió una opinión disidente, a la que se unieron el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón. La Juez Asociada Señora Na-veira de Rodón emitió un voto particular disidente.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
Suscribimos la Opinión que en el presente caso emite la Mayoría de los integrantes del Tribunal. Ello no obstante, hemos entendido procedente expresarnos por separado en vista de algunos de los argumentos —los cuales entende-mos totalmente erróneos y contradictorios— esgrimidos en las dos opiniones disidentes.
La facción disidente, no obstante reconocer el derecho de todo acusado a preparar adecuadamente su defensa y, a esos efectos, aceptar que el derecho que éste tiene al des-*449tionar y refutar, para lo cual tiene que, necesariamente, exa-minar a la presunta perjudicada. *448cubrimiento de prueba es consustancial al derecho a defen-derse en un proceso criminal, curiosamente le niega a Osvaldo Ríos Alonso el derecho a examinar psicológicamente a la presunta víctima, examen que resulta indispensable para preparar su defensa en vista de las alegaciones espe-cíficas en su contra de parte del Estado. Resolver lo contra-rio constituiría una clara violación al debido proceso de ley.
I
La Minoría aduce, como fundamentos principales para denegar el pedido del acusado, la “necesidad” de proteger el derecho de intimidad de la víctima y la ausencia de demos-tración, de parte del acusado, de “clara necesidad” para llevar a cabo el examen en controversia.
Con el propósito de justificar su erróneo curso decisorio, la Minoría especula que la razón o intención que tuvo, o debió tener, el Ministerio Público, al enmendar el pliego acusatorio para imputar que los actos del acusado forma-ban parte de un patrón de maltrato físico y psicológico ha-cia la alegada perjudicada, lo fue el hecho de que no conta-ban, en esos momentos, con el beneficio de la decisión que este Tribunal emitiera en Pueblo v. Figueroa Santana, 154 D.P.R. 717 (2001).
Sea cual fuere la razón que tuvo el Ministerio Fiscal para llevar a cabo la enmienda, la realidad es que la hizo-, hecho que establece las bases para que el acusado haga la solicitud de examen psicológico que hizo ya que la única conclusión lógica y razonable a hacerse de la acción del Estado es que éste cuenta con dicha prueba y que se pro-pone, durante el juicio en su fondo, presentar la misma en evidencia(1) prueba que el acusado tiene el derecho de cues-
*449Negarle ese derecho desembocaría en una clara y palpable violación al debido proceso de ley. Nos explicamos. Pre-sentada la prueba a esos efectos por el Estado durante el juicio en su fondo —y no habiéndosele concedido, de ante-mano, al acusado la oportunidad de conocer la misma y de examinar a la presunta perjudicada— éste estaría impe-dido de presentar prueba para refutar la del Estado. Ello no sólo situaría a Ríos Alonso en un estado de indefensión sino que el efecto, nocivo a éste, que ello tendría en la mente del juzgador de los hechos sería devastador.
La clara necesidad que tiene el acusado de conocer la prueba pericial con que, a esos efectos, cuenta el Ministerio Fiscal y la clara necesidad que tiene éste de examinar a la alegada perjudicada “salta a la vista y hiere la retina”, In re Roldán González, 113 D.P.R. 238, 242 (1982); razón por la cual el acusado no viene obligado a hacer demostración alguna de “necesidad” en el presente caso.
h-1 HH
Por otro lado, e inmediatamente contradiciéndose, la Mi-noría nos informa que el acusado no queda huérfano de remedio pues, en todo caso, éste puede solicitar durante el juicio, al amparo de las disposiciones de la Regla 59 de Evidencia, 32 L.P.R.A. Ap. IV, que el tribunal designe un perito de su propia selección para que examine a la perjudicada.
Aparte del hecho de que dicha aseveración constituye una aceptación tácita de que el acusado —ante la presen-tación de dicha prueba durante el proceso por el Ministerio Público— tiene derecho a examinar psicológicamente a la presunta perjudicada, cabe preguntarse: ¿qué diferencia hace, específicamente en cuanto al aspecto de la invasión de la intimidad de la perjudicada y lo traumático que para *450ella pueda resultar el examen psicológico a realizarse, que el referido examen lo lleve a cabo un perito seleccionado por el Ministerio Público, o por la defensa, o un perito de-signado por el tribunal?
1 — 1 h-1 1 — 1
En fin, las dos razones principales aducidas por la Mi-noría en apoyo de su propuesto erróneo curso decisorio —esto es, “invasión a la intimidad” de la perjudicada y au-sencia de “demostración de necesidad” de parte del acusa-do— realmente carecen de validez y lo son inexistentes.
La decisión mayoritaria hoy emitida resulta protectora de uno de los más preciados derechos que le garantiza la Constitución del Estado Libre Asociado de Puerto Rico a nuestros conciudadanos: el debido proceso de ley. Es por ello que la suscribimos.

 Específicamente, la acusación establece:
“El referido acusado ... ilegal, voluntaria, maliciosa, a sabiendas y con la inten-ción criminal, empleó fuerza física y violencia contra la [presunta víctima], persona con quien cohabitaba y con quien había sostenido una relación consensual, ya que sin causa legal que lo justificara la agredió con las manos consistentes [sic] en que la empujó bien duro, la tira encima de la cama, le propina varios cabezazos y la muerde en la pierna derecha, ocasionándole varios hematomas y contusiones.
“Esta conducta es parte de un patrón de maltrato físico y psicológico del impu-tado hacia la peijudicada.”


 Véase Moción Informativa y Solicitud de Orden de 5 de octubre de 2000, pág. 32.


 Informe sobre el Discrimen por Razón de Género en los Tribunales de Puerto Rico, Comisión Judicial Especial para Investigar el Discrimen por Género en los Tribunales de Puerto Rico, agosto de 1995, págs. 331-332.


 íd., pág. 335.


 Pueblo v. Rodríguez Velázquez, 152 D.P.R. 192 (2000).


 Informe sobre el Discrimen por Razón de Género en los Tribunales de Puerto Rico, supra, pág. 335.


 Véase Ponencia de la Organización Puertorriqueña de la Mujer Trabajadora en tomo al Proyecto 470 del Senado y 615 de la Cámara de Representantes sobre Violencia Doméstica de 12 de junio de 1989, págs. 6 y 7, y Ponencia de la Comisión para Asuntos de la Mujer ante la Comisión de lo Jurídico, la Comisión de Desarrollo Cultural y Seguridad Social y la Comisión Especial de la Mujer del Senado, Proyecto del Senado 470 sobre Violencia Doméstica, 1ro de junio de 1989, págs. 7 y 23-24. Igualmente, véase Memorial Explicativo del Proyecto 470 del Senado y 615 de la Cámara, el cual recoge estas posturas.


 8 L.P.R.A. see. 602.


 íd.


 Tan importante es la acusación en nuestro ordenamiento que la propia Constitución establece el derecho del acusado “a ser notificado de la naturaleza y causa de la acusación recibiendo copia de la misma ..Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 327. Igualmente, su importancia se demuestra por virtud de la cláusula constitucional del debido proceso de ley, la cual exige que el acusado esté adecuadamente informado de la naturaleza y extensión del delito imputado. Pueblo v. González Olivencia, 116 D.P.R. 614, 617-618 (1985). De la misma forma, su centralidad queda fijada estatutariamente en la Regla 35(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, al establecerse que la acusación conten-drá “[u]na exposición de los hechos esenciales constitutivos del delito ...”.


 State v. García, 613 P.2d 725, 728-729 (N.M. App. 1980).


 Específicamente, la disposición imputada establecía que:
“(A) No person shall engage in sexual conduct with another, not the spouse of the offender, when any of the following apply:
“(2) The offender knows that the other person’s ability to appraise the nature of or control his or her own conduct is substantially impaired.” State v. Zeh, 509 N.E.2d 414, 417 (Ohio 1987).


 State v. Zeh, supra, pág. 418.


 State v. Rhone, 566 So. 2d 1367, 1368-1369 (Fla. App. 1990).


 State v. Doremus, 514 N.W.2d 649, 653-654 (Neb. App. 1994).


 People v. Wheeler, 602 N.E.2d 826, 832-833 (Ill. 1992).


 Véase People v. Wheeler, supra, págs. 832-833.


 íd.


 La conclusión contraria —esto es, de que el Estado, no obstante enmendar el pliego acusatorio para alegar un patrón de conducta de violencia psicológica, de parte del demandado hacia la presunta víctima, no cuenta con dicha prueba y/o que no se propone presentar la misma en evidencia durante el proceso— es tan ilógica que no merece discutirse.